—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw his plea of guilty or to vacate the judgment of conviction, and thus failed to preserve for our review his contention that County Court erred in accepting his guilty plea without conducting a sufficient factual colloquy (see, People v Lopez, 71 NY2d 662, 665). Because the recitation of the facts by defendant did not cast significant doubt upon his guilt, this case does not fall within the narrow exception to the preservation doctrine (see, People v Lopez, supra, at 666). The sentence is not unduly harsh or severe. (Appeal from Judgment of Steuben County Court, Latham, J. — Burglary, 1st Degree.) Present — Pigott, Jr., P. J., Green, Pine, Scudder and Lawton, JJ.